DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/20.



Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  To -and Po should be defined in the claims so as to avoid confusion. Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities: “the drag force”; “the strength”; “the arrival time” should be amended to replace the article “the” with “a,” or a similar correction, so as to clarify the antecedent basis of the limitations. Appropriate correction is required.
Claims 2 and 11 are objected to because of the following informalities: “the scan speed”; “the gas velocity at the plateau”; “the effective length of the plateau”; “the electrical field strength of the plateau at the start of the scan”; “the transfer time between the end of the plateau and the ion detector” “the gas pressure at the plateau”; and “the gas temperature at the plateau” . Appropriate correction is required.
Claims 4 and 15 are objected to because of the following informalities: “the exit” and “the entrance” should be amended to replace the article “the” with “a,” or a similar correction, so as to clarify the antecedent basis of the limitations. Appropriate correction is required.
Similar issues arise in the withdrawn claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 16 recite, “[instrument parameters] are determined by a parameter functions.” It is unclear if this phrase requires plural or singular parameter functions. Further, claims 5 and 16 subsequently recite, “the gas temperature T at the plateau is determined by a parameter function.” The use of the article “a” makes it unclear if this is the same as (one of) the parameter function(s) used in the previous limitation. For the purposes of examination, it will be assumed that there are multiple parameter functions, and that the second limitation at issue introduces a third parameter function.
Attention is drawn to the parenthetical in withdrawn claims 6 and 17, which would make those claims indefinite upon examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michelmann, Karsten, et al. "Fundamentals of trapped ion mobility spectrometry." Journal of the American Society for Mass Spectrometry 26.1 (2014): 14-24 [hereinafter Michelmann] in view Journal of the American Society for Mass Spectrometry 27.4 (2016): 585-595 [Silveira].

Regarding Claim 1:
Michelmann teaches a method for determining the reduced mobility K0 (abstract) of an ion species by trapped ion mobility spectrometry (TIMS) comprising: 
providing ions of the ion species (pg 15, Instrumentation, first paragraph –ESI) to a TIMS analyzer  (Pg 15, Instrumentation, first paragraph  -TIMS funnel) which comprises an electric DC field with a field gradient (Pg 15, Instrumentation, third paragraph –DC potentials are superimposed) and a gas flow opposing the force of the electric DC field or a gas flow with a velocity gradient and an electric DC field opposing the drag force of the gas flow (Pg 15, Introduction, last paragraph; pg 17, first paragraph); 
trapping the ions in the TIMS analyzer by setting the electric DC field and the gas flow (Pg 15, Introduction, last paragraph); 
adjusting the strength of the electric DC field and/or the velocity of the gas flow in time to release the trapped ions (Pg 15, Introduction, last paragraph –“Ions are subsequently eluted from the analyzer as the magnitude of the axial electric field is progressively decreased.”); 
measuring the arrival time tm of the released ions at an ion detector (Pg 19, Time of Elution, first paragraph – “The total transit time of ions through the TIMS analyzer was experimentally determined by subtraction of the m/z-dependent post-TIMS flight time (~2 to 5 ms) from the measured arrival time of ions at the TOF detector.”); 
i of the TIMS analyzer (Pg 19, Time of Elution, first paragraph –pressure settings, voltages); and 
determining the reduced mobility Ko (abstract- “determination of reduced mobility”) and a system function (eq. 12).
However, Michelmann fails to teach that Ko is determined by inverse of the system function: Ko=SYS-1(tm,pi). 
Silveira teaches that KoPoT/(PTo) = K. Pg 592, above eq (15). Applying the substitution of Silveira to equation 12 of Michelmann yields a system function that is dependent upon Ko rather than K, and whereby the determination of reduced mobility Ko can be realized by the of the system function of equation 12. It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the above noted substitution of Silveira to equation 12 of Michelmann, and to use the inverse of this modified equation to perform the reduced mobility determination of Michelmann. One would have been motivated to do so since the calculations would yield a desired value, Ko, from the directly measurable values recited in equation 12.

Regarding Claim 2:
The modified invention of claim 1 teaches the method according to claim 1, wherein the inverse of the system function SYS is approximated by: 

    PNG
    media_image1.png
    106
    508
    media_image1.png
    Greyscale

wherein tm is the measured arrival time at the ion detector, β is the scan speed, vg is the gas velocity at the plateau, Lp is the effective length of the plateau, Eo is the electrical field strength t is the transfer time between the end of the plateau and the ion detector, P is the gas pressure at the plateau and T is the gas temperature at the plateau.
 Equation 12 of Michelmann with the substitution of Silveira yields the system function of para 54 in the instant specification. The inverse of said system function is the above claimed approximation, per instant para 55.

Regarding Claim 3:
The modified invention of claim 1 teaches the method according to claim 1, wherein each one of the instrumental parameters pi is measured and/or determined from a parameter function pi=Pi(qi) wherein qi (i=1 . . . n, n≥1) is at least one measured instrumental parameter (Figs. 2 and 3 demonstrate measurements of the parameter of pressure. Pg 19, Time of Elution, second paragraph, discusses determining a parameter, velocity, by measuring other parameters and feeding the other parameters into a function). 

Regarding Claim 4:
The modified invention of claim 1 teaches the method according to claim 1, wherein the gas pressure Pin at the entrance and/or the gas pressure Pout at the exit of the TIMS analyzer are measured and at least one of the instrumental parameters is determined by a parameter function of Pin, Pout or both (Silveira, pg 588, teaches that the time of elution is a function of gas pressure at the entrance, i.e. Pin, and Fig. 2b demonstrates this relationship with measurements of pressure at the entrance, i.e. Pi, Pg 588 also notes that the difference in pressure across the device  is proportional to the gas velocity in the tube. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to determine the instrumental parameters of 

Regarding Claim 10:
Michelmann teaches method for determining the reduced mobility K0 (abstract) of an ion species by trapped ion mobility spectrometry (TIMS) comprising: 
(a1) providing ions of the ion species (pg 15, Instrumentation, first paragraph –ESI) to a TIMS analyzer  (Pg 15, Instrumentation, first paragraph  -TIMS funnel) which comprises an electric DC field with a field gradient (Pg 15, Instrumentation, third paragraph –DC potentials are superimposed) and a gas flow opposing the force of the electric DC field or a gas flow with a velocity gradient and an electric DC field opposing the drag force of the gas flow (Pg 15, Introduction, last paragraph; pg 17, first paragraph)
(a2) trapping the ions in the TIMS analyzer by setting the electric DC field and the gas flow (Pg 15, Introduction, last paragraph);  
(a3) adjusting the strength of the electric DC field and/or the velocity of the gas flow in time to release the trapped ions  (Pg 15, Introduction, last paragraph –“Ions are subsequently eluted from the analyzer as the magnitude of the axial electric field is progressively decreased.”);  
measuring the arrival time tm of the released ions at an ion detector (Pg 19, Time of Elution, first paragraph – “The total transit time of ions through the TIMS analyzer was experimentally determined by subtraction of the m/z-dependent post-TIMS flight time (~2 to 5 ms) from the measured arrival time of ions at the TOF detector.”); 
m,x)i=1 . . . n wherein n is the number of measurements (Figs. 2, 3- wherein measurements are taken at two different pressures, i.e. an instrumental parameter); and 
(c) determining the reduced mobility Ko (abstract) and fitting a system function tm=SYS(x,pi,,K) (equation 12) to the measured data (tm, x)i =1 . . . n by varying the reduced mobility K.sub.o (Figs. 2, 4, 5); 
wherein pi are predetermined instrumental parameters which are not varied in the repeated measurements (note the various other instrumental parameters in equation 12, such as Temperature and electric field). 
However, Michelmann fails to teach that Ko is determined by fitting the system function.
Silveira teaches that KoPoT/(PTo) = K. Pg 592, above eq (15). Applying the substitution of Silveira to equation 12 of Michelmann yields a system function that is dependent upon Ko rather than K, and whereby the determination of reduced mobility Ko can be realized by the of the fitted system function of equation 12. It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the above noted substitution of Silveira to equation 12 of Michelmann, and to use the inverse of this modified equation to perform the reduced mobility determination of Michelmann. One would have been motivated to do so since the calculations would yield a desired value, Ko, from the directly measurable values recited in equation 12.

Regarding Claim 11:
 teaches the method according to claim 10, wherein the system function SYS is approximated by: 
    PNG
    media_image2.png
    57
    509
    media_image2.png
    Greyscale

 wherein tm is the measured arrival time at the ion detector, β is the scan speed, vg is the gas velocity at the plateau, Lp is the effective length of the plateau, Eo is the electrical field strength of the plateau at the start of the scan, tt is the transfer time between the end of the plateau and the ion detector, P is the gas pressure at the plateau and T is the gas temperature at the plateau.
The above equation is Equation 12 of Michelmann, wherein tt= the last term of equation 12.

Regarding Claims 12 and 13:
The modified invention of claims 10 and 11 teaches the method according to claims 10 and 11, wherein the varied instrumental parameter is one of the effective length of the plateau Lp and the gas velocity vg at the plateau. Silveira, pg 588, teaches that the difference in pressure across the device  is proportional to the gas velocity in the tube. Such gas velocity also affects the effective length of the plateau. As such, the adjustments to the pressure parameter of Michelmann would also entail varying effective length and gas velocity.

Regarding Claim 14:
The modified invention of claim 10 teaches the method according to claim 10, wherein each one of the instrumental parameters pi is measured and/or determined from a parameter function pi=Pi(qi) wherein qi (i=1 . . . n, n≥1) is at least one measured instrumental parameter (Figs. 2 and 3 demonstrate measurements of the parameter of pressure. Pg 19, Time of Elution, 

Regarding Claim 15:
The modified invention of claim 10 teaches the method according to claim 10, wherein the gas pressure Pin at the entrance and/or the gas pressure Pout at the exit of the TIMS analyzer are measured and at least one of the instrumental parameters is determined by a parameter function of Pin, Pout or both (Silveira, pg 588, teaches that the time of elution is a function of gas pressure at the entrance, i.e. Pin, and Fig. 2b demonstrates this relationship with measurements of pressure at the entrance, i.e. Pi, Pg 588 also notes that the difference in pressure across the device  is proportional to the gas velocity in the tube. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to determine the instrumental parameters of electric field on the plateau at the time of elution or gas velocity. One would have been motivated to do so since these are parameters necessary for calculating elution time or reduced mobility. 


Allowable Subject Matter
Claims 5 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881